UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-8122



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PATRICIA DERBAUM,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Falcon B. Hawkins, Senior District
Judge. (CR-97-453, CA-00-1372-2-11)


Submitted:   March 21, 2002                 Decided:   March 28, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Susan Graham James, Montgomery, Alabama, for Appellant. Miller
Williams Shealy, Jr., OFFICE OF THE UNITED STATES ATTORNEY,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Patricia Derbaum seeks to appeal the district court’s order

denying her motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).    We have reviewed the record and the district court’s

opinion and find no reversible error.             Accordingly, we deny a

certificate   of    appealability   and    dismiss   the    appeal   on   the

reasoning of the district court.          See United States v. Derbaum,

Nos.   CR-97-453;   CA-00-1372-2-11     (D.S.C.    Nov.    30,   2001).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                   DISMISSED




                                    2